The defendants base their contention that the court erred when it denied their motion for a directed verdict on the proposition that it conclusively appears that the place where the accident happened was neither one they had prepared for the plaintiff's use nor one they knew he was accustomed to use in doing their work. *Page 223 
It is probably true that the defendant did not put the timbers on the side of the elevator well to enable their employees to enter the building from the loading platform, but it does not follow that they are necessarily free from fault, for the plaintiff's evidence tends to prove that they knew it was the custom for their employees to enter the building in that way when the other door was closed, as it was on the day of the accident.
If that was the fact, it was for the jury to say whether the defendants did what the ordinary man would have done to notify the plaintiff of the danger of which he complains, for the duty the law imposes on an employer in respect to his premises extends not only to such parts as he has prepared for their use (Straw v. Company, 76 N.H. 35) but also to such parts as he either knows, or would have known if he had used ordinary care for their safety, they are accustomed to use in doing his work. Morrison v. Company, 70 N.H. 406. Since it cannot be said as a matter of law that the plaintiff either knew or ought to have known of this danger or that it is an obvious one, the order must be
Exceptions overruled.
All concurred.